Title: From James Barbour to University of Virginia Board of Visitors, 24 March 1825
From: Barbour, James
To: University of Virginia Board of Visitors


Sir
Department of War
March 24th 1825
The regulations of this Department for the government of the Military Academy, at West Point, direct, that the Students of that institution shall be examined in all the branches of Sciences and instruction, through which they have passed, in the presence of a Board of Visitors, and such other Literary Gentlemen as shall be invited to attend. In conformity with which, I have the honor to invite you to attend the examination of the Cadets, at West Point, which will commence on the first Monday in June next, as a member of the above Board: and I shall be highly gratified to receive a report of your observations upon the actual State and progress of the Institution, and such suggestions for its improvement as you may deem necessary.Should you accept this invitation Lieut Colonel Thayer, Superintendent of the Academy, will be instructed to make suitable arrangements for your accommodationI have the honor to be, Sir with much respect,  Your ob ServtJames Barbour